Title: John L. Thomas to Thomas Jefferson, 29 May 1813
From: Thomas, John L.
To: Jefferson, Thomas


          Sir
                Richmond May 29. 1813
          This is merely to explain to you the reasons, that has delayed the attestation of the Deed you returned—
          when the succeeding Court came On after you Returned the Deed I was in south Carolinia—and the Courtsoon after my return I was taking Very Ill which has prevented my doing any buisiness—I am now getting On the mend—& so soon as I am able your buisiness shall be attended to & the deed Returned—
          Yrs respectfully J L Thomas
        